Case 3:17-cv-00601-MHL Document 166 Filed 12/09/19 Page 1 of 10 PageID# 2843



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


   ROBERT DAVID STEELE                         )
        et al                                  )
                                               )
          Plaintiffs,                          )
                                               )
   v.                                          )                   Case 3:17-cv-601-MHL
                                               )
                                               )
   JASON GOODMAN                               )
        et al                                  )
                                               )
          Defendants.                          )
                                               )


      PLAINTIFFS’ MEMORANDUM IN OPPOSITION
             TO DEFENDANT GOODMAN’S
    MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFFS
          Plaintiffs, Robert David Steele and Earth Intelligence Network (“Plaintiffs”), by

   counsel, pursuant to Local Civil Rule 7(F), respectfully submit this Memorandum in

   Opposition to the motion to disqualify counsel for plaintiffs [ECF No. 165] filed by

   defendant, Jason Goodman (“Goodman”).

                                   I. INTRODUCTION

          Plaintiffs commenced this action on September 1, 2017.        The Court granted

   Plaintiffs leave to file an amended complaint. [ECF No. 38]. In their amended complaint,

   Plaintiffs assert nine (9) claims against Goodman, including defamation, insulting words,

   business conspiracy, common-law conspiracy, tortious interference with contract and

   business expectancies, intentional infliction of emotional distress, personal trespass by

   computer and computer harassment, and unauthorized use of name and picture.


                                              1
Case 3:17-cv-00601-MHL Document 166 Filed 12/09/19 Page 2 of 10 PageID# 2844



   Goodman filed a motion to dismiss the amended complaint, which was extensively

   briefed, and denied by Order entered on March 31, 2019. [ECF Nos. 85 and 86].

   Discovery started long ago and is ongoing. In July 2019, at the Pretrial Conference, the

   case was set for trial to begin on March 18, 2020.

           Goodman now moves to disqualify Plaintiffs’ counsel.1 He claims as the basis for

   disqualification “unethical conduct by Biss and his paralegal and wife … which has

   invoked the advocate-witness rule”. [ECF No. 165, p. 7].          The “conduct” at issue

   involves a supposed “conspiracy” between Plaintiff Robert David Steele, Plaintiffs’

   counsel, Plaintiffs’ counsel’s wife, Sweigert and Chavez to “bring about this instant legal

   matter in conjunction with additional lawsuits in foreign jurisdictions in order to harass,

   defame and otherwise disrupt the business and day to day activities of the Defendant

   Goodman.” [Id., p. 8]. Goodman claims that:

           “Without the ability to conduct discovery on both Biss and his wife, Defendant
           would be severely prejudiced and inadequately equipped to defend against
           allegations in the complaint. Biss and his wife have directedly [sic] inserted
           themselves into the root cause of this instant legal matter. The two have acted as
           one to conspire with others, deliberately stirring up litigation and financing
           YouTube channels that cyberstalk and defame Defendant. Individuals including
           clients of Biss and Biss himself2 appear on YouTube broadcasts intended to
           defame Defendant.”

   [Id., p. 15].

           Goodman’s motion should be denied. The motion is without any evidentiary

   support. It speculates wildly about “conspiracies”, including a “conspiracy” between


           1
                  Goodman’s motion and memorandum in support contain numerous
   personal attacks and falsehoods. Plaintiffs and their counsel are mindful of the Court’s
   admonition to the parties [ECF No. 154], and will refrain from engaging Goodman.

           2
                  There is no evidence to support Goodman’s statements. No one is stirring
   up litigation. No one has financed any YouTube channels that stalk and defame
   Defendant. Plaintiffs’ counsel has never appeared on a YouTube broadcast.

                                                2
Case 3:17-cv-00601-MHL Document 166 Filed 12/09/19 Page 3 of 10 PageID# 2845



   Defendant Patricia Negron and a third-party, Timothy Holmseth.                   None of the

   “conspiracies” are real or supported by admissible evidence or even remotely relevant to

   this defamation case. There is no scheme to “overwhelm” Goodman with legal action.3

   Goodman’s motion represents an obvious effort to obtain a tactical advantage in this

   litigation.

                       II. PRINCIPLES OF LAW AND ARGUMENT

           Disqualification is a “drastic” remedy that can be used as a weapon in an

   adversarial contest intended to accomplish the litigation goals of the requesting party.

   “Only the naïve would discount the possibility of such motivations infecting modern

   litigation. For these reasons, courts should ‘always remain mindful’ of the ‘possibility of

   misuse of disqualification motions for strategic reasons.’” Gay v. Luihn Food Systems,

   Inc., 2001 WL 103883, * 3 (Isle of Wight Cir. 2001 (Kelsey, J.) (quoting Shaffer v. Farm

   Fresh, Inc., 966 F.2d 142, 146 (4th Cir. 1992)). Given the potential for abuse, a litigant

   seeking to disqualify an opponent’s lawyer must hurdle a “high standard of proof”. Id.

   (citing Tessier v. Plastic Surgery Specialists, Inc., 731 F.Supp. 724, 729 (E.D. Va.

   1990)). Disqualification cannot be based on mere speculation that “a chain of events

   whose occurrence theoretically could lead counsel to act counter to his client’s interests

   might in fact occur.” Shaffer, 966 F.3d at 145. Disqualification of a party’s chosen

   counsel is a serious matter that should be undertaken only upon a showing by the moving

   party that an “actual or likely” conflict of interest exists, rather than a “mere possibility of

   a conflict.” Carter v. Virginia Department of Game and Inland Fisheries, 2017 WL


           3
                 Although Goodman claims that Plaintiffs’ counsel’s wife “must be called
   as a witness” [ECF No. 165, p. 15], the Court will note that Goodman did not even
   identify Cornwell in his Rule 26(a)(1) disclosures. [ECF No. 125]. This speaks volumes
   and demonstrates that there is no good faith basis for Goodman’s motion.

                                                  3
Case 3:17-cv-00601-MHL Document 166 Filed 12/09/19 Page 4 of 10 PageID# 2846



   4413192, at * 7 (E.D. Va. 2017) (quoting Richmond Hilton Assocs. v. City of Richmond,

   690 F.2d 1086, 1089 (4th Cir. 1982)).

           Pursuant to the Local Civil Rules of the United States District Court for the

   Eastern District of Virginia, “[t]he ethical standards relating to the practice of law in civil

   cases ... shall be Section II of Part Six of the Rules of the Virginia Supreme Court as it

   may be amended or superseded from time to time.” E.D. Va. Loc. Civ. R. 83.1(I).

   Goodman cites two ethical standards in his motion to disqualify Plaintiffs’ counsel. Each

   will be considered.

   A.      Rule 3.7

           Rule 3.7 sets forth two scenarios in which the witness-advocate rule could prevent

   an attorney from representing his/her client. The first is where the advocate is “likely to

   be a necessary witness”. Rule 3.7(a). However, Rule 3.7(a) does not bar an advocate

   from also acting as a witness, where (1) the testimony “relates to an uncontested issue,”

   or (2) if disqualification of the lawyer would work a substantial hardship on the client. Id.

           The second scenario described in Rule 3.7 is where, after undertaking

   employment in contemplated or pending litigation, a lawyer learns or it is obvious that

   the lawyer may be called as a witness “other than on behalf of the client”. Rule 3.7(b)

   (emphasis added). In this circumstance, “the lawyer may continue the representation

   until it is apparent that the testimony is or may be prejudicial to the client.” Id.

           1.      Plaintiffs’ Counsel is NOT A Necessary Witness

           Critical to the application of Rule 3.7(a) is “the requirement that the lawyer be a

   necessary witness.” Teleguz v. Commonwealth, 273 Va. 458, 490-491, 643 S.E.2d 708

   (2007) (emphasis in original) (citing Sutherland v. Jagdmann, No. 3: 05CV042–JRS,



                                                  4
Case 3:17-cv-00601-MHL Document 166 Filed 12/09/19 Page 5 of 10 PageID# 2847



   2005 U.S. Dist. LEXIS 25878, at * 5 (E.D. Va. Oct. 31, 2005) (“[A] party seeking to

   invoke the witness-advocate rule for disqualification purposes must prove that the

   proposed witness-advocate’s testimony is strictly necessary, not merely relevant and

   useful.”) (internal citations omitted)).

           Even if there was a “conspiracy” to embroil Goodman in litigation – which there

   is not – and even if this “conspiracy” was relevant to the issues in this case, Plaintiffs’

   counsel’s testimony is not “strictly necessary” because any relevant evidence relating to

   the “conspiracy” can be obtained elsewhere. U.S. v. Perry, 30 F.Supp.3d 514, 539 (E.D.

   Va. 2014) (“Defense counsel thus asserts that counsel’s testimony would be cumulative

   and add little to the other evidence that will be presented at trial, and although such

   testimony is potentially helpful, it is something substantially less than ‘necessary.’ See In

   re Chantilly Constr. Corp., 39 B.R. 466, 473 (E.D.Va. 1984) (indicating that attorney

   witnesses were not necessary because their testimony would be ‘cumulative and in some

   instances redundant’ to testimony that could be offered through other individuals that

   were    present   at   the   relevant      meetings);   Flamm,   [Lawyer   Disqualification:

   Disqualification of Attorneys and Law Firms] at 251–55 [2d ed. 2014] (indicating that

   counsel’s testimony is typically not deemed ‘necessary’ when “the testimony counsel

   could give would be cumulative – and therefore duplicative or corroborative – of what

   other witnesses could testify about” or when “counsel's testimony would be cumulative

   of the written record”)); Ohio Cas. Ins. Co. v. Fireman’s Ins. Co. of Washington, D.C.,

   2008 WL 441840, * 2 (E.D.N.C. 2008) (“The premise behind Firemen’s motion to

   disqualify counsel – namely, that Strauch is a necessary witness – is inaccurate. ‘A

   necessary witness is one whose evidence is material to issues in litigation, and which



                                                   5
Case 3:17-cv-00601-MHL Document 166 Filed 12/09/19 Page 6 of 10 PageID# 2848



   cannot be obtained elsewhere.’ Cunningham v. Sams, 588 S.E.2d 484, 487 (N.C. Ct.App.

   2003). An attorney may be disqualified as a ‘necessary witness’ if: (1) the attorney will

   give evidence material to the issues to be determined; (2) the evidence cannot be obtained

   elsewhere; and (3) the testimony is prejudicial or may be prejudicial to the testifying

   attorney's client. Metro. P’ship, Ltd. v. Harris, 2007 WL 2733707, at *2 (W.D.N.C.

   2007) (discussing N.C. R. of Prof’l Conduct 3.7)”); see also Wood v. Adamson, 2002 WL

   31989031, * 2 (Richmond Cir. 2002) (“At this juncture, the court is unsure of just what

   knowledge Adamson claims Blackburn has to make him a material witness. At the

   hearing, Blackburn related what he said and Adamson did not offer any evidence of what

   particular facts Blackburn came to know that would put him in a position of having to be

   a witness to advance his clients’ cause. For these reasons, the court will deny the

   motion.”).

          In his memorandum in support, Goodman speculates that “Biss and his wife and

   paralegal Cornwell, appear to be interested parties and fact witnesses to the fundamental

   clams brought by Plaintiff[s] in this case.” [ECF No. 165, p. 21 (emphasis added)].

   Goodman makes no effort to explain this conclusory statement or why Plaintiffs’ counsel

   is a necessary fact witness to any “fundamental claims” brought by the Plaintiffs. Based

   upon a review of the Plaintiffs’ Amended Complaint, it is obvious that any relevant

   evidence relating to Plaintiffs’ claims can be obtained elsewhere, e.g., from Plaintiffs,

   Goodman, Negron, Lutzke, and third-parties who have witnessed the multi-year smear

   campaign undertaken by Goodman. See Gross v. Weingarten, 1997 WL 728256 at * 3

   (E.D. Va. 1997) (“Shearson has not met his burden of showing that the testimony by

   Cantilo and his law firm are necessary for obtaining the information Shearson seeks …



                                               6
Case 3:17-cv-00601-MHL Document 166 Filed 12/09/19 Page 7 of 10 PageID# 2849



   Furthermore, the factual knowledge and testimony which Shearson claims can only be

   provided by Mr. Cantilo can, in fact, be obtained from other sources.”).

          2.      Substantial Hardship On Plaintiffs

          Even if Plaintiffs’ counsel was a necessary witness – which he is not –

   Goodman’s motion should be denied because disqualification would work a substantial

   hardship on the clients.     This is an extremely complex and fact-intensive matter.

   Plaintiffs’ counsel has been involved since the beginning. Given the contentious nature

   of this litigation, there is no guarantee that Plaintiffs could find an attorney willing to

   stomach the incessant personal attacks from Goodman4 and undertake the representation.

          3.      Rule 3.7(b)

          Plaintiffs do not intend to call their counsel as a witness at trial or at any hearing.

          Under Rule 3.7(b), Mr. Biss may continue as Plaintiffs’ counsel “until it is

   apparent that the testimony is or may be prejudicial to the client.” Although Goodman

   states that he expects to call Plaintiffs’ counsel as a witness at trial to “impeach”

   Plaintiffs’ credibility, Goodman does not forecast what testimony he plans to elicit from

   Plaintiffs’ counsel at trial. Goodman also fails to show how any testimony that Mr. Biss

   could possibly offer “is or may be prejudicial” to Plaintiffs. Hirst v. Siegfried, 1994 WL

   1031425, at * 4 (Fairfax Cir. 1994) (“Plaintiffs have not demonstrated the potential of


          4
                  To this day, Goodman continues to produce and upload videos to his
   YouTube channel that defame, disparage and insult Plaintiffs and their counsel. See, e.g.,
   https://www.youtube.com/watch?v=03LqPRL3RXA (December 7, 2019) (“I’m ready to
   say on this broadcast right now that I do believe this lawyer, Steven S. Biss, has
   developed a method of using operational plants in lawsuits … I believe Steven S. Biss is
   in the business of bringing frivolous lawsuits against people, hoping that they will settle
   or default out … Last week, I filed a motion to disqualify Steven S. Biss from the lawsuit
   in Virginia for alleged unethical conduct … I really take umbrage to people accusing
   others of things they haven’t done, and particularly without evidence”) (At 10:54, 48:37,
   1:02:28)].

                                                 7
Case 3:17-cv-00601-MHL Document 166 Filed 12/09/19 Page 8 of 10 PageID# 2850



   prejudicial testimony to the extent necessary to meet the burden required for

   disqualification. As moving party, Plaintiffs do not show detriment in allowing the

   opposing counsel to remain.”).

   B.     Rule 4.2

          Next, Goodman suggests that Plaintiffs’ counsel has communicated with “a

   person the lawyer knows to be represented by another lawyer in the matter” in violation

   of RPC 4.2.        In support of this contention, Goodman points the Court to “email

   correspondence with Chavez and Shoenberger regarding co-Defendant Negron”.

   Goodman claims the email correspondence [ECF No. 165-6] “demonstrates malicious

   intent to interfere with the outcome of this case”. [ECF No. 165, p. 21]. It does not.

          Plaintiffs’ counsel sent Defendant Negron three (3) emails in September 2017

   before her counsel entered their appearance. There have been no direct communications

   between Plaintiffs’ counsel and Ms. Negron since September 2017, and Goodman

   identifies none.

                                        CONCLUSION

          Goodman’s motion to disqualify is precisely the type of tactical ruse that is

   frowned upon by Courts – State and Federal. There is no basis in fact or law for this

   motion. The “conspiracy theories” are baseless and irrelevant. Goodman seeks to force

   Plaintiffs to find another lawyer, which will work a substantial hardship on Plaintiffs. In

   light of the video and social media record of Goodman’s defamation, Goodman’s current

   tactics are obvious, and should not be tolerated.

          For the reasons stated above, Goodman’s motion to disqualify Plaintiffs’ counsel

   should be denied.



                                                8
Case 3:17-cv-00601-MHL Document 166 Filed 12/09/19 Page 9 of 10 PageID# 2851



   DATED:     December 9, 2019



                           ROBERT DAVID STEELE
                           EARTH INTELLIGENCE NETWORK



                           By:   /s/Steven S. Biss
                                 Steven S. Biss (VSB # 32972)
                                 300 West Main Street, Suite 102
                                 Charlottesville, Virginia 22903
                                 Telephone:      (804) 501-8272
                                 Facsimile:      (202) 318-4098
                                 Email:          stevenbiss@earthlink.net

                                 Counsel for the Plaintiffs




                                        9
Case 3:17-cv-00601-MHL Document 166 Filed 12/09/19 Page 10 of 10 PageID# 2852



                               CERTIFICATE OF SERVICE

          I hereby certify that on December 9, 2019 a copy of the foregoing was filed

   electronically using the Court’s CM/ECF system, which will send notice of electronic

   filing to counsel of record and all interested parties receiving notices via CM/ECF. I also

   certify that a copy of this pleading was emailed in PDF to Defendants, Goodman and

   Lutzke.




                                 By:    /s/Steven S. Biss
                                        Steven S. Biss (VSB # 32972)
                                        300 West Main Street, Suite 102
                                        Charlottesville, Virginia 22903
                                        Telephone:      (804) 501-8272
                                        Facsimile:      (202) 318-4098
                                        Email:          stevenbiss@earthlink.net

                                        Counsel for the Plaintiffs




                                               10
